DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Applicant's election with traverse of Group I, recited by claims 1-17, in the reply filed on April 8, 2022 is acknowledged.  In the examiner’s Restriction Requirement dated 2/8/2022, the examiner argued that Groups 1 and 2 lacked unity of invention because even through these groups have a shared technical feature, this shared technical feature was not considered to be a special technical feature because the apparatus of independent claim 1 was obvious in view of JP2006-012881 by Fujii in view of U.S. 2008/0014358 by Koo and thus the shared technical feature of the groups was considered to be obvious in view of Fujii in view of Koo.  The traversal is on the grounds that the claims (as amended in the claim amendments dated 4/8/2022) are not taught by Fujii in view of Koo and thus the combination of Fujii in view of Koo cannot teach the special technical feature of Groups 1 and 2.  Applicant argues that “the limitation regarding at least one drain hole disposed on the shielding cover constitutes a corresponding special technical feature which makes a contribution over Fuji in view of Koo”.  This is not found persuasive because Groups 1 and 2 still lack a special technical feature.  Claim 1, as amended in the claim amendments dated 4/8/2022, is anticipated by U.S. 2017/0117135 by Yoshida.  Groups 1 and 2 lack unity of invention because even through these groups have a shared technical feature, this shared technical feature is not considered to be a special technical feature because the apparatus of independent claim 1 is anticipated by Yoshida and thus the shared technical feature is considered to be taught by Yoshida.  Yoshida teaches an apparatus for wet processing a semiconductor substrate, wherein the apparatus comprises a process chamber, a chuck (item 31 in Figure 1) for holding and positioning a semiconductor substrate (item 9 in Figure 1) disposed in the process chamber, a rotating driving mechanism (item 35 in Figure 1) driving the chuck to rotate, a cup (item 225 in Figure 1; reads on chamber shroud) disposed surrounding the process chamber, a vertical driving mechanism (item 43 in Figure 1) driving the cup to move up or down, a chamber cover (item 23 in Figure 1; reads on shielding cover), and a dispenser module having a nozzle (item 181 in Figure 1; reads on dispenser) for spraying liquid to the surface of the substrate (Par. 0042-0045 and 0070-0097).  Yoshida teaches that when the chamber cover covers the process chamber, the cup is moved up (this moving up is discussed in Par. 0077) to couple with the chamber cover so as to seal the process chamber such that this seal is structurally capable of preventing liquid from splashing out of the process chamber (Par. 0070-0079).  Yoshida teaches that a drain hole (item 237 in Figure 2) is disposed on the chamber cover for liquid drain out once the chamber is lifted up (Par. 0095-0097).  Since the apparatus of claim 1 is anticipated by Yoshida, Yoshida is considered to teach the shared technical feature of Groups 1 and 2 and thus Groups 1 and 2 lack a special technical feature.  
Claims 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 1 is objected to because of the following informality: in line 1, claim 1 recites “An apparatus for wet process on a semiconductor substrate”.  This phrase is not grammatically correct.  Perhaps applicant intended to write “An apparatus for performing a wet process on a semiconductor substrate”, or perhaps applicant intended to write “An apparatus for wet processing a semiconductor substrate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites “cover down” as a phrase verb in line 10, and it is not clear what this verb phrase means.  For purposes of examination, it was presumed that applicant meant to write “move down” instead of “cover down”. 
Claim 2 recites the limitation "the scanning motion".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 depends from claim 4, which has been cancelled.  For purposes of examination, it was presumed that applicant intended to have claim 5 depend from claim 1.  
Claim 5 recites the limitation "the stream".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the inner surface of the shielding cover".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the delivery duration".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the cleaning triggering condition".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the top section of the shielding cover".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “cover down” as a phrase verb, and it is not clear what this verb phrase means.  For purposes of examination, it was presumed that applicant meant to write “move down” instead of “cover down”. 
Claim 12 recites the limitation "the down position".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation ‘the distance “d”’.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it was presumed that applicant intended to write ‘a distance “d”’ instead of ‘the distance “d”’.  
Claim 16 recites the limitation ‘the distance “d”’.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it was presumed that applicant intended to write ‘a distance “d”’ instead of ‘the distance “d”’.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2017/0117135 by Yoshida.
With regard to claim 1, Yoshida teaches an apparatus for wet processing a semiconductor substrate, wherein the apparatus comprises a process chamber, a chuck (item 31 in Figure 1) for holding and positioning a semiconductor substrate (item 9 in Figure 1) disposed in the process chamber, a rotating driving mechanism (item 35 in Figure 1) driving the chuck to rotate, a cup (item 225 in Figure 1; reads on chamber shroud) disposed surrounding the process chamber, a vertical driving mechanism (item 43 in Figure 1) driving the cup to move up or down, a chamber cover (item 23 in Figure 1; reads on shielding cover), and a dispenser module having a nozzle (item 181 in Figure 1; reads on dispenser) for spraying liquid to the surface of the substrate (Par. 0042-0045 and 0070-0097).  Yoshida teaches that when the chamber cover covers the process chamber, the cup is moved up (this moving up is discussed in Par. 0077) to couple with the chamber cover so as to seal the process chamber such that this seal is structurally capable of preventing liquid from splashing out of the process chamber (Par. 0070-0079).  Yoshida teaches that a drain hole (item 237 in Figure 2) is disposed on the chamber cover for liquid drain out once the chamber is lifted up (Par. 0095-0097).  
With regard to claim 6, in the apparatus of Yoshida, a cleaning nozzle (item 189 in Figure 9) is disposed on the chamber cover for deliver cleaning liquid to an inner surface of the chamber cover for cleaning the chamber cover (Par. 0095-0097).  
With regard to claim 7, in the apparatus of Yoshida, the cleaning nozzle (item 189 in Figure 9) is mounted at an angle to prevent the cleaning liquid from spaying to the inside of the cup (Par. 0095-0097 and Figure 9 of Yoshida).  
With regard to claim 9, as shown in Yoshida’s Figure 9, a top section (namely, a top corner section of chamber cover) of the chamber cover is sloped.  
With regard to claim 10, the apparatus of Yoshida comprises a swing nozzle (item 186 in Figure 1) disposed beside the process chamber for delivering chemicals onto the surface of the substrate (Par. 0069 and 0079-0082).  
With regard to claim 11, the apparatus of Yoshida comprises a rotation actuator (item 863 in Figure 1) driving the swing nozzle to rotate (Par. 0079-0082). 
With regard to claim 12, Yoshida teaches that the cup is at a down position when the chamber cover is drive to move down (0070 and 0073).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0117135 by Yoshida in view of U.S. 2007/0134601 by Naitou.  
With regard to claim 2, the teachings of Yoshida are discussed in the above anticipation rejection of claim 1.  Yoshida teaches that the apparatus comprises a scanning nozzle (item 186 in Figures 1 and 3) for scanning across the rotating substrate in order to dispense liquid onto the substrate (Par. 0079-0080).  For the purposes of rejecting claim 2, this scanning nozzle 186 is considered to correspond to applicant’s dispenser module.  
Yoshida teaches scanning the nozzle 186 relative to the rotating substrate via rotation (Par. 0079-0080) of the nozzle 186 rather than using a linear actuator. 
Naitou teaches that a linear actuator can successfully be used to position a nozzle above a substrate and scan the nozzle from the substrate’s center to its edge above while the substrate rotates (Par. 0069-0075 and 0102-0104).  Naitou teaches that the linear actuator comprises a guide rail (item 30 in Figure 1) along which an arm (item 18 in Figure 1) holding the nozzle can linearly move (Par. 0069-0075 and 0102-0104).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Yoshida such that the nozzle 186 is scanned across the rotating substrate from the substrate’s center to its edge via linear motion instead of rotary motion, wherein the linear motion is achieved via a linear actuator that moves the nozzle 186 in a linear motion, and wherein the nozzle is held by an arm that is moved along a guide rail.  The motivation for substituting rotary motion of the nozzle 186 with linear motion was provided by Naitou, who teaches that a nozzle can be successfully scanned across the surface of a rotating substrate via a linear actuator comprising a guide rail along which an arm holding the nozzle can linearly move.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0117135 by Yoshida in view of U.S. 2012/0186744 by Higashijima.  
With regard to claim 3, the teachings of Yoshida are discussed in the above anticipation rejection of claim 1.  Yoshida teaches that the chamber cover (item 23 in Figure 1) is supported and moved up and down vertically by a moving mechanism (item 42 in Figure 1) that appears to comprise an arm, but Yoshida never explicitly recites that the moving mechanism comprises an arm.
Higashijima teaches that vertical movement of a chamber cover can successfully be achieved with a moving mechanism that comprises an air cylinder (item 86b in Figure 2A) with a cylinder rod (a cylinder rod can be considered an “arm”) connected to a beam (item 86a in Figure 2A) that is connected to the cover so as to vertically move the cover in response to the air cylinder and its cylinder rod moving the beam (Par. 0080).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Yoshida such that the moving mechanism (item 42 in Yoshida’s Figure 1) comprises a beam connected to the chamber cover, wherein the beam is vertically moved via a connected cylinder rod (this cylinder rod can be considered an “arm”) of an air cylinder (this air cylinder can be considered a “driving device”).  The motivation for performing the modification was provided by Higashijima, who teaches that when trying to vertically move a chamber cover up and down, that vertical movement can successfully be achieved with a moving mechanism that comprises an air cylinder with a cylinder rod connected to a beam that is connected to the cover so as to vertically move the cover in response to the air cylinder and its cylinder rod moving the beam.
The combination of Yoshida in view of Higashijima does not teach that the chamber cover and beam are vertically moved with two cylinder rods – that is, two arms.  However, in accordance with MPEP 2144.04, Duplication of Parts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Yoshida in view of Higashijima such that two cylinder rods (that is, two arms) are connected to the beam so as to work together to vertically move the beam and chamber cover connected to the beam, wherein each cylinder rod has its own air cylinder (each air cylinder is a “driving device”) for driving the movement of the cylinder rod.  The motivation for performing the modification would be that two cylinder rods working together could successfully achieve the vertical motion of the chamber cover.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0117135 by Yoshida in view of U.S. 2012/0266925 by Nakashima.
With regard to claim 5, the teachings of Yoshida are discussed in the above anticipation rejection of claim 1.  Yoshida teaches that liquid drains through a drain hole (item 237 in Figure 2) towards a gas-liquid separating part (item 197 in Figure 5).  
Yoshida does not teach that the apparatus comprises a drain tray.
Nakashima teaches that a drain tray can successfully be used to drain liquid from one location to another (Par. 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Yoshida such that a drain tray is used to drain liquid from the drain hole (item 237 in Yoshida’s Figure 2) towards the gas-liquid separating part (item 197 in Yoshida’s Figure 5).  Liquid has to somehow move from the drain hole to the gas-liquid separating part, and the motivation for performing the modification would be to allow a drain tray to successfully facilitate the movement of liquid from the drain hole towards the gas-liquid separating part.  Nakashima teaches that a drain tray can successfully be used to drain liquid from one location to another.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0117135 by Yoshida.  
With regard to claim 8, the teachings of Yoshida are discussed in the above anticipation rejection of claim 6.  Yoshida teaches that the cleaning of the chamber cover is performed for a predetermined period of time (Par. 0099).  
Yoshida teaches that the apparatus comprises a controller (item 10 in Figure 5), but Yoshida does not teach that the controller is programmable.  However, in the art of processing semiconductor substrates, it is well known to have the steps of a substrate processing apparatus executed in an automated manner by a programmable controller, thus allowing substrate processing to advantageously be performed in an automated manner (MPEP 2144.03, Official Notice).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Yoshida such that the steps of the substrate-processing apparatus (including the step of initiating when chamber cover cleaning and the predetermined duration of that chamber cover cleaning) are programmed into a programmable controller than executes the steps in an automated manner.  In the art of processing semiconductor substrates, it is well known to have the steps of a substrate processing apparatus executed in an automated manner by a programmable controller, and the motivation for performing the modification would be to advantageously have the steps performed in an automated manner.  
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0117135 by Yoshida in view of U.S. 2007/0134601 by Naitou as applied to claim 2 above, and further in view of U.S. 2006/0042664 by Hardikar. 
With regard to claim 15, in the combination of Yoshida in view of Naitou, the nozzle is mounted on an arm (reads on rod) that moves, via the linear actuator, along a guide rail (reads on shaft) such that the nozzle is scanned from the substrate’s center to its edge.  Applicant’s limitation specifying that the liquid is sprayed uniformly specifies intended use (see MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  The nozzle of Yoshida in view of Naitou is structurally capable of uniformly dispensing liquid as it is scanned from the rotating substrate’s center to its edge.  
The combination of Yoshida in view of Naitou does not specify that the nozzle is mounted on a receptacle.  
Hardikar teaches that when fixing a nozzle to an arm, the fixing can successfully be performed via a clamp-and-bracket receptacle that receives the nozzle (Par. 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify eh apparatus of Yoshida in view of Naitou such that the nozzle is attached to the arm (reads on rod) via a clamp-and-bracket receptacle attached to the arm.  The motivation for performing the modification was provided by Hardikar, who teaches that when fixing a nozzle to an arm, the fixing can successfully be performed via a clamp-and-bracket receptacle that receives the nozzle.  
With regard to claim 16, the combination of Yoshida in view of Naitou in view of Hardikar does not teach adjusting the distance between the dispenser and the substrate by adjusting a length of the arm.  
Naitou teaches that when using a nozzle arm (item 18 in Figure 1) to scan a nozzle across a substrate, the nozzle arm can have its length adjusted in a horizontal direction (direction “x” in Naitou’s Figure 1, this direction “x” is perpendicular to the guide rail 30 direction) in order to correctly position the nozzle relative to the substrate (Par. 0073 and 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Yoshida in view of Naitou in view of Hardikar such that the nozzle arm can have its length adjusted in a horizontal direction (perpendicular to the guide rail’s direction) in order to correctly position the nozzle relative to the substrate.  The motivation for performing the modification was provided by Naitou, who teaches that when using a nozzle arm to scan a nozzle across a substrate, the nozzle arm can have its length adjusted in a horizontal direction (direction “x” in Naitou’s Figure 1, this direction “x” is perpendicular to the guide rail 30 direction) in order to correctly position the nozzle relative to the substrate.  In this combination of Yoshida in view of Naitou in view of Hardikar, since a length of the arm can be adjusted in a horizontal direction, a distance between a substrate surface and the nozzle can be adjusted.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0117135 by Yoshida in view of U.S. 5,254,205 to Tsutsumi.
With regard to claim 17, the teachings of Yoshida are discussed in the above anticipation rejection of claim 1.  
Yoshida does not specify the pressure of the liquid ejected from the dispenser.  
Tsutsumi teaches that when spraying cleaning liquid onto a substrate from a nozzle, the cleaning liquid should be sprayed at a high-enough pressure to effectively perform its cleaning while not being sprayed at such a high pressure that the substrate is damaged (Col. 19, line 58 to Col. 20, line 21).
In accordance with MPEP 2144.05, Optimization of Ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Yoshida such that the pressure of the liquid ejected from the dispenser is optimized because that pressure is a result-effective variable that affects whether or not the liquid is ejected at a high-enough pressure to effectively perform its cleaning while not beings sprayed at such a high pressure that the substrate is damaged.  Tsutsumi is considered to teach that the pressure of cleaning liquid ejected from a nozzle is a result-effective variable because Tsutsumi teaches that when spraying cleaning liquid onto a substrate from a nozzle, the cleaning liquid should be sprayed at a high-enough pressure to effectively perform its cleaning while not being sprayed at such a high pressure that the substrate is damaged.

Allowable Subject Matter
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 13.  With regard to claim 13, the most relevant prior art is the combination of Yoshida in view of Naitou used above to reject claim 2.  The combination of Yoshida in view of Naitou fails to teach that the dispenser is mounted on a receptacle which is fixed on the end of a swing arm, wherein the linear actuator drives the swing arm to rotate from θ1 to θ2 around a shaft, and wherein the liquid is sprayed uniformly from the center to edge of the substrate during the swing arm rotating from θ1 to θ2.  The reviewed prior art fails to provide motivation to modify the apparatus of Yoshida in view of Naitou to arrive at the apparatus recited by claim 13.  Claim 14 depends from claim 13.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
May 29, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714